Appeal by claimant in a compensation case. The decision denying compensation is not supported by the evidence. The proof indicates claimant was injured while driving a truck. The medical proof shows causal relation. There is no evidence to the contrary. Decision reversed, with costs against the State Industrial Board, and matter remitted. HB1, P. J., Crapser and Foster, JJ., concur; Bliss and Schenck, JJ., dissent on the ground that there was a clear question of fact as to the happening of the accident, and on the further ground that the record shows that this claimant had a previous back condition and had consulted a physician for it.